Citation Nr: 0711099	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for chronic atrophic rhinitis. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1944 to November 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to a disability rating in 
excess of 30 percent. 


FINDING OF FACT

The veteran's service-connected chronic atrophic rhinitis is 
not characterized by status post radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.   


CONCLUSION OF LAW

The criteria for an increased rating for chronic atrophic 
rhinitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6513, 6522 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected atrophic 
rhinitis is more severe than the current 30 percent rating 
indicates.  Service connection for chronic atrophic rhinitis 
was established by rating decision dated August 1947.  The 
disorder was rated 30 percent disabling from November 1950, 
pursuant to Diagnostic Code 6501 of VA's Schedule for Rating 
Disabilities.  The Board notes that the 30 percent disability 
rating currently assigned for the veteran's service-connected 
atrophic rhinitis is a protected rating, as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b). 

In October 1996, VA amended the rating criteria for 
evaluation of diseases of the nose and throat.  The new 
rating criteria eliminated Diagnostic Code 6501, which 
pertained to chronic or atrophic rhinitis, and added a new 
diagnostic code for allergic or vasomotor rhinitis.  Under 
the revised diagnostic code, a 10 percent disability rating 
is assigned for allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  A 30 percent disability rating is assigned for 
allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2006).

May 2004 private medical records reflect the veteran's 
complaints of constant scabbing, crusting, and discharge.  He 
stated that he has undergone extensive workups and treatments 
with antibiotics, nasal sprays, and all known medications.  
On examination, his physician observed scabbing, congestion 
and signs of atrophic rhinitis along the septum and lateral 
nasal walls.  The septum was midline and there was no 
evidence of saddle deformity, supratip deformity, external 
deviation, columellar retraction, or dorsal hump.  Sinus 
endoscopy revealed evidence of atrophic rhinitis along the 
septum and inferior turbinates.  No pus, polyps, or purulent 
material was observed within the nose.  The nasopharynx was 
normal.  His physician diagnosed chronic atrophic rhinitis.  

The veteran underwent a VA compensation examination in August 
2004.  On examination, the veteran had a deviation of the 
nasal septum with obstruction of more than 50 percent of the 
nasal airway and congested nasal mucosa.  The postnasal space 
was normal.  The laryngeal and pharyngeal examination 
revealed normal mucosa.  No laryngeal or nasal sinus disease 
was observed.  The examiner diagnosed residuals of nasal 
injury with deflection of the nasal septum. 

In April 2005 the veteran sought treatment for chronic 
congestion in the nose, rhinitis, and mucopurulent discharge.  
On examination, congestion and rhinitis with septal deviation 
were observed.  The veteran's physician noted chronic 
rhinitis and a deviated septum.  He recommended a sinus CT to 
document and confirm the presence of chronic sinus disease; 
however, chronic sinus disease was not diagnosed.

The veteran sought treatment in March 2006 for chronic 
rhinitis with scabbing and crusting in his nose.  He also 
complained of chronic discharge, congestion, and stuffiness 
which cause nasal drip and cough.  Sinus endoscopy revealed 
dry scabbing and crusting on the middle turbinates, middle 
meatuses and floor of the nose draining back into the 
nasopharynx.  No polyps or tumors were observed.  Although a 
culture of the sinuses was taken, a conclusive diagnosis of 
chronic sinusitis was not reached.  

Diagnostic Code 6522 assigns a maximum 30 percent rating for 
allergic or vasomotor rhinitis, whether with polyps, or 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  The Board will also consider Diagnostic Code 6513 
as it is analagous to condition at issue.  Under Diagnostic 
Code 6513, a maximum 50 percent rating would be for 
assignment following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The veteran apparently had surgery during service, but is not 
reported to have had radical surgery for his chronic atrophic 
rhinitis during the course of this appeal.  The clinical 
evidence does not indicate chronic osteomyelitis, or near 
constant sinusitis characterized by symptoms include 
headaches, pain, tenderness, purulent discharge, or crusting.  

The record does not reflect that the veteran's service-
connected atrophic rhinitis has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation. See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated August 2004 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  In a September 2006 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates.  The aforementioned notice was provided 
before the October 2006 supplemental statement of the case, 
which re-adjudicated the veteran's claim for an increased 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private treatment records, and 
furnished him with a VA medical examination in April 2005.  
The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 30 percent 
for chronic atrophic rhinitis is denied. 



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


